Case 1:19-cv-09038-GBD-SDA Document174 Filed 05/31/21 Page 1 of 1

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900
May 31%, 2021

Magistrate Judge Stewart D. Aaron
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11C
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.:19-cv-09038-GBD

Dear Judge Aaron:

Due to my ongoing personal health issues | am seeking a one week extension of
time to respond to your order to show cause currently on for June 3, 2021. This is my
second request for an adjournment and because of the nature of the matter | am not
able to delegate the responsibility of responding. Plaintiffs counsel does not believe
there is any prejudice to defendants whatsoever concerning the nature of this
request. This short extension does not affect any applicable time table.

Per your rules, | called this morning but was unable to leave a voice mail message
with the lawyer for defendants.

Respectfully,

s/
Stuart H. Finkelstein

 

SHF/ec
To all via Pacer
